DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.
Response to Arguments
Applicant’s arguments, see pages 8–11, filed 3/8/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 102 (a)(1) and § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Allison et al. (2003/0083078), Jamoussi (2020/0322779)*, Richards et al. (2015/0081890), Knotts (2008/0153527), and Murtagh et al. (2015/0281153).
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable under Allison et al. (2003/0083078) in view of Jamoussi (2020/0322779).
Regarding claims 1 and 9, Allison teaches A method/network device comprising:
storing, by a network device, one or more criteria that indicate when to block delivery of application layer messages (Fig. 7; abstract, signaling message processing and routing node can transmit/receive SMS data and discriminate unwanted messages and consequently not deliver them to intended recipients; Fig. 7, ¶66, signaling gateway 300 can discriminate SMS message; ¶¶48-53, various criteria can be used to determine whether SMS message should be discriminated against, such as number of sending party or e-mail address identifier with associated delivery action, such as "Reject");
receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 7; two end devices MS are shown; SMS discrimination gateway SG 300 is shown; ¶¶48-49; Table 1, the discrimination can identify and discriminate against information about the SMS, such as the information about the receiving party and the sending party; claim 1, also, the disclosure identifies the ability to discriminate SMS message on any messages passing through the SG 300; according to Table 1 and ¶52, the fields OPC/DPC/CID codes can identify properties for particular end devices that may be used to screen unwanted SMS messages either alone or in combination with other fields; however, Allison does not explicitly identify that any of the OPC/DPC/CID codes is "a value appended to the identifier" as required by the claims);
determining, by the network device based on the destination address, the identifier of the end device, the value, and the one or more criteria, to block delivery of the application layer message to the other device; and blocking, by the network device based on the determining, delivery of the application layer message (¶¶48-49; Table 1, SMS messages can be rejected based on both the numbers of the receiving/sending party and other criteria as shown).
However, Allison does not explicitly teach "a value appended to the identifier" portion of the claim limitations receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message.
Jamoussi from the same field of endeavor teaches receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 1; ¶75, for example, specific actions regarding a mobile service can be sent along to the mobile network as a "2-digit" extension that Telco Operator attaches the caller to an MSISDN number which indicates the specific action that can be taken; in this example, the end user may attach the code "99" as shown in Fig. 1 in order to conduct a free call to a Mohamed Jamoussi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Jamoussi to provide customized services to end users so that greater revenue can be conducted. In light of the teachings of Allison, employing the teachings of Jamoussi would have improved Allison so that greater control regarding what end user wishes to receive with respect to SMS transmission can be made. By being able to control the SMS delivery by appending OPC/DPC/CID code to the MSISDN, the end user of Allison would have been able to conduct such commands via sending of an SMS message itself rather than applying additional steps to make similar changes - perhaps one that would use a web interface which would take significantly longer time to achieve the same results.

Regarding claim 17, Allison teaches A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the network device to:
store one or more criteria that indicate when to block delivery of application layer messages (Fig. 7; abstract, signaling message processing and routing node can transmit/receive SMS data and discriminate unwanted messages and consequently not deliver them to intended recipients; Fig. 7, ¶66, signaling gateway 300 can discriminate SMS message; ¶¶48-53, various criteria can be used to determine whether SMS message should be discriminated against, such as number of sending party or e-mail address identifier with associated delivery action, such as "Reject");
receive, from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 7; two end devices MS are shown; SMS discrimination gateway SG 300 is shown; ¶¶48-49; Table 1, the discrimination can identify and discriminate against information about the SMS, such as the information about the receiving party and the sending party; claim 1, also, the disclosure identifies the ability to discriminate SMS message on any messages passing through the SG 300; according to Table 1 and ¶52, the fields OPC/DPC/CID codes can identify properties for particular end devices that may be used to screen unwanted SMS messages either alone or in combination with other fields; however, Allison does not explicitly identify that any of the OPC/DPC/CID codes is "a value appended to the identifier" as required by the claims);
determine, based on the destination address, the identifier of the end device, and the one or more criteria, to block delivery of the application layer message to the other device; and block, based on the determination, delivery of the application layer message (¶¶48-49; Table 1, SMS messages can be rejected based on both the numbers of the receiving/sending party and other criteria as shown).
However, the teachings do not explicitly teach "a value appended to the identifier" portion of the claim limitations receive, from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message.
Jamoussi from the same field of endeavor teaches receive, from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 1; ¶75, for example, specific actions regarding a mobile service can be sent along to the mobile network as a "2-digit" extension that Telco Operator attaches the caller to an MSISDN number which indicates the specific action that can be taken; in this example, the end user may attach the code "99" as shown in Fig. 1 in order to conduct a free call to a Mohamed Jamoussi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Jamoussi to provide customized services to end users so that greater revenue can be conducted. In light of the teachings of Allison, employing the teachings of Jamoussi would have improved Allison so that greater control regarding what end user wishes to receive with respect to SMS transmission can be made. By being able to control the SMS delivery by appending OPC/DPC/CID code to the MSISDN, the end user of Allison would have been able to conduct such commands via sending of an SMS message itself rather than applying additional steps to make similar changes - perhaps one that would use a web interface which would take significantly longer time to achieve the same results.

Regarding claims 4 and 12, Allison and Jamoussi teach the limitations of claims 1 and 9 respectively. Allison further teaches wherein the identifier of the end device is a Mobile Station International Subscriber Directory Number (MSISDN) (¶50, SMS message parameter extraction which can be used as a parameter for SMS discrimination as disclosed in Table 1 include MSISDN information; Table 1 also shows additional fields that may be used in conjunction with the MSISDN information extracted from the SMS message, such as OPC, DPC, CID, etc. in order to further determine whether to discriminate the message).

Regarding claims 5 and 13, Allison and Jamoussi teach the limitations of claims 1 and 9 respectively. Allison further teaches wherein the identifier of the end device is a Mobile Station International Subscriber Directory Number (MSISDN) (¶50, SMS message parameter extraction which can be used as a parameter for SMS discrimination as disclosed in Table 1 include MSISDN information).

Regarding claims 6 and 14, Allison and Jamoussi teach the limitations of claims 1 and 9 respectively. Allison further teaches transmitting, by the network device to the end device, a message indicating that delivery of the application layer message was blocked (¶16, sending/calling party can be notified that discarded SMS message was unsuccessful).

Regarding claims 7 and 15, Allison and Jamoussi teach the limitations of claims 1 and 9 respectively. Allison further teaches analyzing, by the network device, the value; and determining, by the network device based on the analyzing, that the one or more criteria apply to the end device (Fig. 7; ¶¶48-53; Table 1, receiving party or sending party information can be used as a parameter of SMS discrimination; upon identification that such information qualifies for SMS discrimination, the SMS message can be discarded so that it is ultimately not delivered to the intended recipient).

Regarding claim 19, Allison and Jamoussi teach the limitations of claim 17. Allison further teaches wherein the identifier of the end device is a Mobile Station International Subscriber Directory Number (MSISDN) (¶50, SMS message parameter extraction which can be used as a parameter for SMS discrimination as disclosed in Table 1 include MSISDN information; Table 1 also shows additional fields that may be used in conjunction with the MSISDN information extracted from the SMS message, such as OPC, DPC, CID, etc. in order to further determine whether to discriminate the message).

Regarding claim 20, Allison and Jamoussi teach the limitations of claim 17. Allison further teaches wherein the instructions comprise further instructions, which when executed, cause the network device to: analyze the value; and determine, based on the analysis, that the one or more criteria apply to the end device (Fig. 7; ¶¶48-53; Table 1, receiving party or sending party information can be used as a parameter of SMS discrimination; upon identification that such information qualifies for SMS discrimination, the SMS message can be discarded so that it is ultimately not delivered to the intended recipient).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Allison et al. (2003/0083078) in view of Jamoussi (2020/0322779), and further in view of Richards et al. (2015/0081890).
Regarding claim 2, Allison and Jamoussi teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the one or more criteria indicate that delivery of the application layer messages that have an international destination is to be blocked.
Richards from the same field of endeavor teaches wherein the one or more criteria indicate that delivery of the application layer messages that have an international destination is to be blocked (¶97, for example, ability to detect possible fraudulent scheme by thresholding total number of international number [or international premium numbers in ¶93] being called within a time period and preventing such situations is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Richards to prevent international premium number calling fraud schemes, so that both the caller and the carrier providing SMS/calling services can prevent such extortion schemes.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Allison et al. (2003/0083078) in view of Jamoussi (2020/0322779), and further in view of Knotts (2008/0153527).
Regarding claim 3, Allison and Jamoussi teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the one or more criteria indicate that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked.
Knotts from the same field of endeavor teaches wherein the one or more criteria indicate that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked (¶84, for example, ability to send an SMS message where destination is an inter-carrier service is disclosed [delivery is sent to a e-mail/SMS gateway having an address, for example, blah@mobile.att.net]; ¶61, the gateways may also include inside-the-network connectivity with major domestic carriers as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Knotts to also prevent SMS spamming to/from a source/destination that can more easily send SMS messages, such as an e-mail/SMS/MMS gateway since it is much easier to send spam e-mails from a computer rather than SMS messages from a smartphone.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Allison et al. (2003/0083078) in view of Jamoussi (2020/0322779), and further in view of Murtagh et al. (2015/0281153).
Regarding claim 8, Allison and Jamoussi teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the network device includes at least one of a Short Messaging Service Center (SMSC) device or a Multimedia Messaging Service Center (MMSC) device.
Murtagh from the same field of endeavor teaches wherein the network device includes at least one of a Short Messaging Service Center (SMSC) device or a Multimedia Messaging Service Center (MMSC) device (¶110, ability to integrate into SMSC the functionalities provided by a "Filter Node for spam detection purposes" of spam SMS messages is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Murtagh to integrate filtering functionalities into the SMSC servers so that the overall costs of maintaining a system can be reduced. By having less total number of hardware needed to run functionalities such as filtering of SPAM messages throughout the network, savings of costs needed to run such services would be realized.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Allison et al. (2003/0083078) in view of Jamoussi (2020/0322779), further in view of Richards et al. (2015/0081890), and further in view of Knotts (2008/0153527).
Regarding claim 18, Allison and Jamoussi teach the limitations of claim 17. Allison further teaches wherein the one or more criteria include multiple criteria, (Table 1) and
However, Allison does not explicitly teach the multiple criteria include that delivery of the application layer messages that have an international destination is to be blocked and that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked.
Richards from the same field of endeavor teaches the multiple criteria include that delivery of the application layer messages that have an international destination is to be blocked (¶97, for example, ability to detect possible fraudulent scheme by thresholding total number of international number [or international premium numbers in ¶93] being called within a time period and preventing such situations is disclosed) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Richards to prevent international premium number calling fraud schemes, so that both the caller and the carrier providing SMS/calling services can prevent such extortion schemes.
However, the teachings do not explicitly teach that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked.
Knotts from the same field of endeavor teaches that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked (¶84, for example, ability to send an SMS message where destination is an inter-carrier service is disclosed [delivery is sent to a e-mail/SMS gateway having an address, for example, blah@mobile.att.net]; ¶61, the gateways may also include inside-the-network connectivity with major domestic carriers as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Allison using Knotts to also prevent SMS spamming to/from a source/destination that can more easily send SMS messages, such as an e-mail/SMS/MMS gateway since it is much easier to send spam e-mails from a computer rather than SMS messages from a smartphone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458